Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. This action is in response to the amendment filed 29 July 2021.
3. The claim 1 has been amended. The claim 21 has been cancelled. Claims 1-20 and 22 are pending and have been examined in this application.
This action has been made FINAL.

Response to Arguments
4. Applicant’s arguments and amendments have been considered.

35 U.S.C. 103
5. Applicant's arguments filed 29 July 2021 have been fully considered and they are considered persuasive.
The applicant argues for the amended claim 1, it is entirely unclear how the role information for the user can be equivalent to the claimed project identifier. The role information does not identify a project, but instead the role for the user. In fact, Lefor barely mentions the idea of a project or a project identifier. Instead, paragraph [0026] only provides that the user may have identifying information associated therewith. This identifying information for the user cannot be equated to the claimed project identifier. Additionally, turning to paragraph [0041], the Lefor reference merely cites In Figure 3C and the associated paragraphs, the system 100 only provides to the user a listing of notifications and it is unclear how the listing of notifications can be equated to the claimed project identifier.  

The examiner respectfully disagrees. The reference Lefor states specifically in paragraph 0004 that the utilization of business systems is analogous to the application of project management. Therefore, the use of the business systems throughout Lefor like in paragraph 0026 described above describe identifiers or identifying information within project management analogous to the business system. Furthermore, a similar system for business is described in 0196 of Gauger. Lefor is combined with Gauger which describes the concept of applying project management methods in paragraph 0023. Also, the notification system described in paragraph 0041 of Lefor is also linked to notifications for business systems analogous to project management systems described in 0070 of Lefor. Gauger also covers notifications related to projects in 0125. In combination, the two references Lefor and Gauger describe the concept of applying identifiers to project management. Therefore, the rejection is maintained.

	The applicant argues for the amended claim 1 as it is clear from the language in para. [0063], while Lefor may include the word "mapping" or "maps" mapping or navigation software to generate maps is in no way equivalent to the claimed language “for tasks mapped to the project”. No person skilled in the art would read this language of Lefor and equate it to the Applicant's claim. As such, the Applicant respectfully submits that the Office's reliance on Lefor is in error.
	
	The examiner respectfully disagrees. Lefor discusses mapping and maps related to navigation in 0063 which is also described as being a part of the business system in 0003 related to what paragraph 0004 that the utilization of business systems is analogous to the application of project management. Furthermore, paragraph 0065 further describe the utilization of mapping for users within a specific enterprise that the project and business system is being applied to. Therefore, the rejection is maintained. 


	The applicant argues for the amended claim 1 that equating the "unavailability of a team member" in paragraph 0191 of Gauger to the unassigned tasks is incorrect. The unavailability of a team member is in no way equivalent to the unassigned tasks that are presented. It is entirely unclear how they are equivalent.

	The examiner respectfully disagrees. Gauger also describes specific tasks that are not available or unassigned to team members in 0108. Furthermore, this is complemented by the unavailability of a team member in 0191 which is the equivalent of a team member having unassigned tasks since the team member is not available as determined by the leader of the team and the assignments will change reflect the unavailability of the team member who would not be assigned tasks as interpreted in the art. Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


6. Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Claim 1 as amended is directed at a "updating the user-specific view to present the further subset of one or more tasks associated with the selected content item”; however the Examiner is unable to find a definite statement of the updating of the user- specific view to present subsets in the applicant’s originally filed specification. These means are not defined in the specification as to what these means would be, other than what functions they perform.  The Specification states:  
[0033] A user can view or manipulate content stored in a user account via a web interface generated and served by user interface module 122. For example, the user can navigate in a web browser to a web address provided by content management system 106. Changes or updates to content in the content storage 160 made through the web interface, such as uploading a new version of a content item, can be propagated back to other client devices 102 associated with the user's account. For example, multiple client devices 102, each with their own client software, can be associated with a single account and content items in the account can be synchronized between each of the multiple client devices 102.

[0027] User account database 150 can include account management information, such as account type (e.g., various tiers of free or paid accounts), usage information, (e.g. file edit 
wEST\272666875.1 5P776US 1history), maximum storage space authorized, storage space used, content storage locations, security settings, personal configuration settings, content sharing data, etc. Account management module 124 can be configured to update and/or obtain user account details in user account database 150. The account management module 124 can be configured to interact with any number of others in content management system 106.

	
Which shows no description as to updating of the user- specific view to present subsets. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent Claims inherit the deficiencies of the independent claims and thus are similarly rejected.  



Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. Claim 1-7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2014/0365961 to Lefor hereinafter referred to as “Lefor” in view of US publication number 2007/0288292 to Gauger hereinafter referred to as “Gauger” in further view of US publication number 2015/0019559 to Maquaire (hereinafter referred to as “Maquaire”).

(A) As per claim 1, Lefor teaches a method comprising: receiving, by a computing device from a client device associated with a user, a selection managed by a content management system, associated with identifier; (Lefor: [0017 includes the application of a computing device for the user and clients, 0026 describes the application of identifiers 0041 includes the selection of entries for the system, 0054 uses a system to manage content for various users of the system])

determining, one or more content items associated with the selected based on the identifier; (Lefor: [0026 uses identifiers used for content items 0041 includes the selection of entries )
determining, one or more tasks associated with the selected based on the identifier by querying a content database for tasks mapped to the identifier for the selected, wherein each task is assigned to a member; (Lefor: [0019 describes the various tasks associated from different members, 0041 includes the selection for the system, 0049 includes searching the data with a search tool which is interpreted as a query, 0063 describes mapping 0065 further describe the utilization of mapping for users within a specific enterprise that the business system uses])
identifying, one or more tasks assigned to the user; (Lefor: [0019 describes the various tasks associated with users])
generating, a user-specific view, wherein the user- specific view to the user and presents the one or more content items and the one or more tasks associated with the selected, wherein the user-specific view comprises a section comprising a listing of the one or more tasks assigned to the user, a section comprising a listing of tasks assigned to other members, and a section comprising a listing of tasks; (Lefor: [0016 uses user display for viewing and interaction, 0019 describes the various tasks associated with the different members, 0034 includes tasks with listings assigned to specific users, 0042 applies the various sections of the actions and tasks])
and causing, the user-specific view to be presented on a display device. (Lefor: [0016 uses user display for viewing, 0017 includes a display device for the user])
receiving, a selection of a content item of the one or more content items associated with the selected product; (Lefor: [0041 includes the selection of entries 0026 of the one or more content items 0046 associated with the  )
 (Lefor: [0019 identifying the various tasks associated with the different members and users and 0041 includes the selection of entries 0026 of the content items]); 
and 2 of 12 WEST\293718064.1Application Serial No. 15/283,199Docket No.: 381805-306800Client Ref. P776US1in response to the user-specific view to present the further one or more tasks associated with the selected content item (Lefor: [0033 in response to the user specific view to present 0019 describes the tasks associated with 0041 the selection 0026 of the content items]).
Although Lefor teaches a first listing such as in Figure. 3 and [0029] where tasks are displayed for a user in a list format for user, Lefor does not explicitly teach multiple listings, state that the list is unique to a user, project management, updates and tasks which are unassigned.
Gauger teaches
Multiple listings such as a…first…second…third… (Gauger: [0092 includes lists interpreted as numeric lists])
Unique actions (or lists as in [0092] above) for users (Gauger: [0065 describes applying unique actions for users])
Tasks which are unassigned (Gauger: [0191 utilizes unavailability which is interpreted as being unassigned to something specific 0108 describes specific tasks that are not available or unassigned to team members]).
Application of project management (Gauger: [0023 the application of project management])
The updating of processes (Gauger: [0142 the updating of a process])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the content management system of Lefor with the listing and utilization of the unique and unassigned and project management of Gauger as they are analogous art along with the current invention which solve problems related organizing the content management, it is old and well-known to 
Although Lefor in view of Gauger teaches a first listing such as in Figure. 3 and [0029] where tasks are displayed for a user in a list format for user with multiple listings, state that the list is unique to a user, project management, updates and tasks which are unassigned, Lefor in view of Gauger does not explicitly teach subsets.
Maquaire teaches:
The application of a subset (Maquaire: [0146 the application of a subset to organize information])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the content management system of Lefor in view of Gauner with the application of a subset of Maquaire as they are analogous art along with the current invention which solve problems related organizing the content management, it is old and well-known to organizing content in project management, and the combination would lead to an increase in the organization of information in project management as taught in [0261] of Maquaire.

(B) As per claim 2, Lefor teaches determining the one or more content items associated with the selected (As taught in Claim 1 above) comprises: comparing for the one or more content items to an identifier corresponding to the selected; (Lefor: [as in claim 1, 0026 is interpreted to include application of identifiers used, 0027 describes the comparing of information for various users])
and 2 of 11WEST\291373552.1Application Serial No. 15/283,199Docket No.: 381805-306800Client Ref. P776US1determining that the one or more content items are associated with the selected (As taught in Claim 1 above) includes the identifier (Lefor: [as in claim 1, 0026 describes the application of identifiers])

Use of metadata (Gauger: [0072 includes the application of metadata for information])
Application of projects (Gauger: [0023 the application of projects])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the content management system of Lefor with the metadata and projects of Gauger as they are analogous art along with the current invention which solve problems related to utilizing forms of data for the content management of projects, it is old and well-known to organizing content in projects, and the combination would lead to an increase in the organization of information in project with metadata as taught in [0140] of Gauger.

(C) As per claim 3, Lefor teaches determining the one or more content items associated with the selected (As taught in Claim 1 above) comprises: determining a shared of the content management system that is associated with the selected; (Lefor: [as in claim 1, 0052 utilizes the sharing of parts of the system])
and selecting the one or more content items based  (As taught in Claim 1 above) on stored content items in the shared. (Lefor: [as in claim 1, 0052 utilizes application of sharing])
Lefor does not teach the use of folders for storing data and projects which is taught by Gauger:
Applying a folder for information storage (Gauger: [0148 includes the application of folders for information management and storage])
Application of projects (Gauger: [0023 the application of projects])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the content management system of Lefor with the folder and projects of Gauger as they are analogous art along with the current invention which solve problems related to organizing information 

(D) As per claim 4, Lefor teaches determining one or more tasks associated with the selected includes (As taught in claim 1 above): searching a task database for tasks associated with an identifier for the selected (As taught in claim 1 above). (Lefor: [as in claim 1, 0020 applies a data storage system to the business interpreted as a database, 0049 has users searching data for results of interest])
Lefor does not teach projects which is taught by Gauger:
Application of projects (Gauger: [0023 the application of projects])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the task determination of Lefor with the projects of Gauger as they are analogous art along with the current invention which solve problems related to organizing information for the tasks of projects, it is old and well-known to organizing content in projects, and the combination would lead to an increase in the organization of information in project management as taught in [0140] of Gauger.

(E) As per claim 5, Lefor teaches generating the user-specific view that presents the one or more content items and the one or more tasks associated with the selected includes (As taught in claim 1 above): generating a graphical user interface that presents a representation of a task associated with the selected, wherein the task representation includes a graphical element representing a content item associated with the task (As taught in claim 1 above). (Lefor: [as in claim 1, 0032 discusses the application of displays of information in a user interface system interpreted to include graphical elements, 0050 has users apply these display and graphic systems to the tasks])
Lefor does not teach projects which is taught by Gauger:

It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the content management of Lefor with the projects of Gauger as they are analogous art along with the current invention which solve problems related to organizing information for the content of projects, it is old and well-known to organizing content in projects, and the combination would lead to an increase in the organization of information in project management as taught in [0140] of Gauger.

(F) As per claim 6, Lefor teaches generating the user-specific view that presents the one or more content items and the one or more tasks associated with the selected includes (As taught in claim 1 above): generating a graphical user interface that presents a representation of a content item associated with the selected, wherein the content item representation includes a graphical element representing a task associated with the content item (As taught in claim 1 above). (Lefor: [as in claim 1, 0017 uses displays of information in a user interface which is interpreted to include graphical elements in the presentation, 0039 has users apply these display and graphic system to items within the process])
Lefor does not teach projects which is taught by Gauger:
Application of projects (Gauger: [0023 the application of projects])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the content management of Lefor with the projects of Gauger as they are analogous art along with the current invention which solve problems related to organizing information for the content of projects, it is old and well-known to organizing content in projects, and the combination would lead to an increase in the organization of information in project management as taught in [0140] of Gauger.

(G) As per claim 7, Lefor teaches receiving a selection of a content item; (Lefor: [as in claim 1, 0046 has selection of the items, 0059 includes the receiving of information])

Lefor does not teach the application of previews and comments to manage information which are taught by Gauger:
Previewing informaton (Gauger: [0242 uses a preview function to preview information])
Commenting to add information (Gauger: [0208 utilizes comments to user information])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the content management system of Lefor with the previews and comments of Gauger as they are analogous art along with the current invention which solve problems related to managing and using the content management system, it is old and well-known to organizing content in project management, and the combination would lead to better display of information in content management as taught in [0121] of Gauger.

(H) As per claim 22, Lefor teaches receiving, by the computing device from a client device associated with a user, a selection of the project managed by the content management system, the project associated with the project identifier as in claim 1; 
identifying, by the computing device, the user associated with the client device as in claim 1; 7 of 11 WEST\291373552.1Application Serial No. 15/283,199Docket No.: 381805-306800 Client Ref. P776US1 
identifying, by the computing device, a subset of the one or more tasks assigned to the user as in claim 8; 
generating, by the computing device, a user-specific view of the project that is for the user and presents the one or more content items and the one or more tasks associated with the selected project, wherein the user-specific view comprises a section comprising the subset of the one or more tasks 
and causing, by the computing device, the user-specific view of the project to be presented on a display device as in claim 8.
Although Lefor teaches a process where tasks are displayed for a user in a list format for user, Lefor does not explicitly teach multiple listings, state that the list is unique to a user, and tasks which are unassigned.
Gauger teaches
Multiple listings such as a…first…second…third… (Gauger: [0092 includes lists interpreted as numeric lists])
Unique actions (or lists as in [0092] above) for users (Gauger: [0065 describes applying unique actions for users])
Tasks which are unassigned (Gauger: [0191 utilizes unavailability which is interpreted as being unassigned to something specific]).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 8.

9. Claim 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2014/0365961 to Lefor hereinafter referred to as “Lefor” in view of US publication number 2007/0288292 to Gauger hereinafter referred to as “Gauger”.

(A) As per claims 8/15, Lefor teaches receiving, by a computing device from a client device associated with a user, a selection of a project managed by a content management system, the project associated with a project identifier; (Lefor: [0017 includes the application of a computing device for the 
identifying, the user associated with the client device; (Lefor: [0059 uses a client device for users])
determining, one or more content items associated with the selected project based on the project identifier; (Lefor: [0026 uses identifiers used for the project, 0041 includes the selection of entries such as for the project )
determining, one or more tasks associated with the selected project based on the project identifier by querying a content database for tasks mapped to the project identifier for the selected project, wherein each task is assigned to a member of the project; (Lefor: [0019 describes the various tasks associated with the project from different members, 0041 includes the selection for the system, 0049 includes searching the data with a search tool which is interpreted as a query, 0063 describes mapping associated with the project])
identifying, a subset of the one or more tasks assigned to the user; (Lefor: [0019 describes the various tasks associated with users, 0045 uses subset to separate  tasks associated with users])
generating, a user-specific view of the project, wherein the user- specific view to the user and presents the one or more content items and the one or more tasks associated with the selected project, wherein the user-specific view comprises a section comprising a listing of the subset of the one or more tasks assigned to the user, a section comprising a listing of tasks assigned to other members of the project, and a section comprising a listing of tasks; (Lefor: [0016 uses user display for viewing and interaction, 0019 describes the various tasks associated with the project from different members, 0034 includes tasks with listings assigned to specific users, 0042 applies the various sections of the actions and tasks])

Although Lefor teaches a first listing such as in Figure. 3 and [0029] where tasks are displayed for a user in a list format for user, Lefor does not explicitly teach multiple listings, state that the list is unique to a user, and tasks which are unassigned.
Gauger teaches
Multiple listings such as a…first…second…third… (Gauger: [0092 includes lists interpreted as numeric lists])
Unique actions (or lists as in [0092] above) for users (Gauger: [0065 describes applying unique actions for users])
Tasks which are unassigned (Gauger: [0191 utilizes unavailability which is interpreted as being unassigned to something specific]).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the project content management system of Lefor with the listing and utilization of the unique and unassigned of Gauger as they are analogous art along with the current invention which solve problems related organizing the content management of project management, it is old and well-known to organizing content in project management, and the combination would lead to an increase in the organization of information in project management as taught in [0092] of Gauger.

(B) As per claim 9/16, Lefor teaches determining the one or more content items associated with the selected (As taught in Claim 1 above) comprises: comparing for the one or more content items to an identifier corresponding to the selected; (Lefor: [as in claim 1, 0026 is interpreted to include application of identifiers used, 0027 describes the comparing of information for various users])

Lefor does not teach application of metadata as a data source and projects which is taught by Gauger:
Use of metadata (Gauger: [0072 includes the application of metadata for information])
Application of projects (Gauger: [0023 the application of projects])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the content management system of Lefor with the metadata and projects of Gauger as they are analogous art along with the current invention which solve problems related to utilizing forms of data for the content management of projects, it is old and well-known to organizing content in projects, and the combination would lead to an increase in the organization of information in project with metadata as taught in [0140] of Gauger.

(C) As per claim 10/17, Lefor teaches determining the one or more content items associated with the selected (As taught in Claim 1 above) comprises: determining a shared of the content management system that is associated with the selected; (Lefor: [as in claim 1, 0052 utilizes the sharing of parts of the system])
and selecting the one or more content items based  (As taught in Claim 1 above) on stored content items in the shared. (Lefor: [as in claim 1, 0052 utilizes application of sharing])
Lefor does not teach the use of folders for storing data and projects which is taught by Gauger:
Applying a folder for information storage (Gauger: [0148 includes the application of folders for information management and storage])
Application of projects (Gauger: [0023 the application of projects])


(D) As per claim 11/18, Lefor teaches determining one or more tasks associated with the selected includes (As taught in claim 1 above): searching a task database for tasks associated with an identifier for the selected (As taught in claim 1 above). (Lefor: [as in claim 1, 0020 applies a data storage system to the business interpreted as a database, 0049 has users searching data for results of interest])
Lefor does not teach projects which is taught by Gauger:
Application of projects (Gauger: [0023 the application of projects])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the task determination of Lefor with the projects of Gauger as they are analogous art along with the current invention which solve problems related to organizing information for the tasks of projects, it is old and well-known to organizing content in projects, and the combination would lead to an increase in the organization of information in project management as taught in [0140] of Gauger.

(E) As per claim 12/19, Lefor teaches generating the user-specific view that presents the one or more content items and the one or more tasks associated with the selected includes (As taught in claim 1 above): generating a graphical user interface that presents a representation of a task associated with the selected, wherein the task representation includes a graphical element representing a content item associated with the task (As taught in claim 1 above). (Lefor: [as in claim 1, 0032 discusses the 
Lefor does not teach projects which is taught by Gauger:
Application of projects (Gauger: [0023 the application of projects])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the content management of Lefor with the projects of Gauger as they are analogous art along with the current invention which solve problems related to organizing information for the content of projects, it is old and well-known to organizing content in projects, and the combination would lead to an increase in the organization of information in project management as taught in [0140] of Gauger.

(F) As per claim 13/20, Lefor teaches generating the user-specific view that presents the one or more content items and the one or more tasks associated with the selected includes (As taught in claim 1 above): generating a graphical user interface that presents a representation of a content item associated with the selected, wherein the content item representation includes a graphical element representing a task associated with the content item (As taught in claim 1 above). (Lefor: [as in claim 1, 0017 uses displays of information in a user interface which is interpreted to include graphical elements in the presentation, 0039 has users apply these display and graphic system to items within the process])
Lefor does not teach projects which is taught by Gauger:
Application of projects (Gauger: [0023 the application of projects])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the content management of Lefor with the projects of Gauger as they are analogous art along with the current invention which solve problems related to organizing information for the content of projects, it is old and well-known to organizing content in projects, and the combination would lead to an increase in the organization of information in project management as taught in [0140] of Gauger.

(G) As per claim 14, Lefor teaches receiving a selection of a content item; (Lefor: [as in claim 1, 0046 has selection of the items, 0059 includes the receiving of information])
and3 of 11WEST\291373552.1Application Serial No. 15/283,199Docket No.: 381805-306800 Client Ref. P776US1presenting content item that includes a timeline and revisions for the content item. (Lefor: [as in claim 1, 0032 describes a time and date for entries interpreted as a timeline for these items, 0069 includes changes and revisions of items])
Lefor does not teach the application of previews and comments to manage information which are taught by Gauger:
Previewing informaton (Gauger: [0242 uses a preview function to preview information])
Commenting to add information (Gauger: [0208 utilizes comments to user information])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the content management system of Lefor with the previews and comments of Gauger as they are analogous art along with the current invention which solve problems related to managing and using the content management system, it is old and well-known to organizing content in project management, and the combination would lead to better display of information in content management as taught in [0121] of Gauger.

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140195921 A1
METHODS AND SYSTEMS FOR BACKGROUND UPLOADING OF MEDIA FILES FOR IMPROVED USER EXPERIENCE IN PRODUCTION OF MEDIA-BASED PRODUCTS
Grosz; Aryk Erwin et al.

SYSTEMS AND METHODS FOR GENERATING AUTOFLOW OF CONTENT BASED ON IMAGE AND USER ANALYSIS AS WELL AS USE CASE DATA FOR A MEDIA-BASED PRINTABLE PRODUCT
Grosz; Aryk Erwin et al.
US 20120030264 A1
Computer System For Automatic Organization, Indexing and Viewing Multiple Objects From Multiple Sources
Horn; Bruce L.
US 20140324596 A1
SMARTPHONE-BASED METHODS AND SYSTEMS
Rodriguez; Tony F.
US 20150019480 A1
SYSTEMS AND METHODS FOR INTERACTING WITH EXTERNAL CONTENT OBJECTS
Maquaire; Nicolas et al.
US 20150019559 A1
SYSTEMS AND METHODS FOR IDENTIFYING CATEGORIES WITH EXTERNAL CONTENT OBJECTS IN AN ON-DEMAND ENVIRONMENT
Maquaire; Nicolas et al.
US 20170041296 A1
SYSTEMS AND METHODS OF SECURE DATA EXCHANGE
Ford; Christopher Todd et al.
US 20170285879 A1
AUTOMATED USER INTERFACE GENERATION FOR PROCESS TRACKING
Pilkington; Edmond Chase et al.
US 20180129371 A1
EFFICIENCY ENHANCEMENTS IN TASK MANAGEMENT APPLICATIONS
Fowler; Chad et al.
US 20160353169 A1
RIGHTS MANAGEMENT AND SYNDICATION OF CONTENT
Miller; Benjamin Aaron et al.
US 20140230076 A1
SYSTEMS AND METHODS FOR CONTENT MANAGEMENT IN AN ON-DEMAND ENVIRONMENT
Micucci; Michael et al.
US 20070073719 A1
PHYSICAL NAVIGATION OF A MOBILE SEARCH APPLICATION
Ramer; Jorey et al.


11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        9/11/2021

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683